AMENDMENT DATED AUGUST 31, 2010 TO THE AMENDED AND RESTATED BY-LAWS OF JOHN HANCOCK INCOME SECURITIES TRUST JOHN HANCOCK INVESTORS TRUST JOHN HANCOCK PREFERRED INCOME FUND JOHN HANCOCK PREFERRED INCOME FUND II JOHN HANCOCK PREFERRED INCOME FUND III EACH DATED SEPTEMBER 14, 2 AND AMENDED AND RESTATED BY-LAWS OF JOHN HANCOCK TAX-ADVANTAGED DIVIDEND INCOME FUND DATED DECEMBER 16, 2, 2 Section 4.3 of ARTICLE IV is hereby amended to read as follows in its entirety: Section 4.3 Retirement Age . The retirement age for Trustees shall be seventy three and therefore each Trustee shall retire from service on December 31 of the year in which he or she reaches his or her seventy-third birthday.
